Exhibit 10.30 Sales contract of Industrial and Mineral Products Contract No. Seller: Shanxi Yinyan Energy Development Co.,LtdAddress Purchaser: Taiyuan Hongxing Carbon black Co., LtdDate: 01/01/2008 1. Product name, price, delivery time and quantity Product Name Trademark Model Manufa-cuturer Unit Quantity Price (RMB) Amount (RMB) Remarks Coal Tar Ton 1.The price in this agreement is current market price2. There is 17% tax included in the price.3. The quantity is decided by the number actually occurred. Total 2. Quality Standard: YB/T5075-93 3. The conditions and duration of which supplier is responsible for: Within 2 days after the pickup of goods 4. Packaging standards, supply and recycle of packaging materials 5. Random spare, number and supply method of accessories 6. Reasonable wear and tear and method of calculation: It shall be based on the weights calculated from seller 7.Proprietary rights of the products are transferred upon the completion of the weighting, but proprietary rights belong to the sellers if the purchaser fails to make the payment. 8. Place and means of delivery: Delivered to the designated place 9. Means of transport, expense for transport and related items 10. Acceptance criteria, methods, date and period: the Quality Standard: YB/T5075-93, dispute shall be settled through negotiation. 11. Installation and test of equipment set 12. Means, date and place of settlement: The price is subject to the market condition, and the quantity is determined by the actual number occurred. 13. Means of guaranty (the guaranty agreement could be made in addition to this one ) 14. The condition of termination of this contract 15. Default responsibility: It shall be settled according to the contract law of PRC 16. The means of dispute solution: It shall be settled through negotiation, or mediated by the business and administrative regulators,or go for a. arbitration b. lawsuit 17. The contract valid period: From January 1, 2008 to December 31, 2008 18. Other unspecified issues shall be settled through negotiation. Supplier: Company Name (Seal): Company Address: Legal Representative: Entrustedagent : Telephone: Openingbank: Bank Account: Zip Code: Buyer: Company Name: Company Address: Legal Representative: Entrustedagent: Telephone: Openingbank: Bank Account: Zip Code: Attestation: Attestation Organization Manager Date:
